DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 4/21/2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference numerals/ letters are not dark enough and they are difficult to make out.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-85176 (hereinafter “JP’176”).
	JP’176 was cited in the information disclosure statement.
	Regarding claim 1, JP’176 discloses a connector plug (1 in Fig. 5) comprising a gripping portion (i.e. the body of the casing 4 in Fig. 5) that is formed at a housing and a discoloration member (formed on the surface of the casing 4- see paragraph [0028]) that is disposed on the gripping portion and that changes color due to a change in pressure (paragraph [0028]).
	Regarding claim 3, JP’176 discloses that the discoloration member returns, after a change of color, to color before the change over time as the pressure decreases (paragraph 0032]).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/080161 A1 (hereinafter “WO’161”).
WO’161 discloses a connector plug (10 in Fig. 1) comprising: a gripping portion (i.e. the surface of housing 11 in Fig. 1) that is formed at a housing; and a discoloration member (contained on the surface of 11- see paragraph [0027]) that is disposed on the gripping portion and that changes color due to a change in temperature (i.e. thermochromic- paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-33816 (hereinafter “JP’816”).
JP’816 was cited in the information disclosure statement.
JP’816 discloses a connector insertion method of inserting the connector plug into a connector adapter (Fig. 4), wherein the plug has a gripping portion (example- 2 in Fig. 11) that has a discoloration member (i.e. color changing member) disposed on the gripping portion (paragraph [0040]), wherein the insertion method comprises a step of a user (or worker) holding the gripping portion and confirming that the decorative color changing has occurred and inserting the connector plug into a connector (paragraph [0040]-[0042]).
However, JP’816 discloses that the color changing material used is thermochromic (i.e. changes color due to temperature), not due to change in pressure as claimed in claim 1 of the present application. On the other hand, the use of a piezochromic material is well known in the art. One of ordinary skill in the art would be motivated to use pressure sensitive color changing material because it would allow for faster color changes in the decorative connector plug holder using the pressure available to the user/worker. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of JP’816 to utilize a piezochromic material so that the color changes occur due to pressure.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’176.
JP’176 discloses a connector plug according to claim 1 as already discussed above. However, it does not explicitly disclose the method of removing such a connector plug from connector adapter in the manner claimed in the present application. On the other hand, JP’176 clearly discloses that the application of pressure to the housing will change the color, indicating to the user (or worker) that the connector is ready to be removed. As such the use of the invention disclosed by JP’176 would involve the worker identifying the connector plug by its changed color and physically removing the connector plug from the connector adapter. One of ordinary skill in the art would readily recognize such removal method to be advantageous and desirable since it would prevent any damaged connector plug from being plugged into the connector adapter. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of JP’176 to include the removal method in the manner claimed in the present application.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874